Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance 
Claims 1-7 are allowed.  All rejections are withdrawn.  The amendments dated 7-26-2022 are entered in full.  
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claim 1.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
	The prior art either individually or together with any other prior art of record fails to disclose or suggest “…[a] takeoff and landing control method of a multimodal air-ground amphibious vehicle, 
wherein the multimodal an-ground amphibious vehicle comprises 
an aircraft and 
a vehicle that are rigidly connected, 
the takeoff and landing control method of the multimodal air- ground amphibious vehicle comprising:
receiving dynamic parameters of the multimodal aw-ground amphibious vehicle;
processing the dynamic parameters by a coupling dynamic model of the multimodal air- ground amphibious vehicle to obtain dynamic control parameters of the multimodal air-ground amphibious vehicle; 
wherein the coupling dynamic model of the multimodal 
au-ground amphibious vehicle comprises 
a motion equation of the multimodal air-ground amphibious vehicle in 
a touchdown state, and the motion equation of the multimodal air-ground amphibious vehicle in the touchdown state is determined by 
a two-degree-of-freedom suspension dynamic equation of the multimodal air-ground amphibious vehicle in the touchdown state and 
a six- degree-of-freedom motion equation of the multimodal ai-ground amphibious vehicle in the touchdown state; and
controlling takeoff and landing of the multimodal air-ground amphibious vehicle according to the dynamic control parameters of the multimodal au-ground amphibious vehicle;
wherein the motion equation of the multimodal 
ay-ground amphibious vehicle in the touchdown state satisfies:

    PNG
    media_image1.png
    597
    922
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    654
    1042
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    675
    1034
    media_image3.png
    Greyscale

	US Patent Application Pub. NO.: US 2009/0186535 A1 to Sullivan teaches an amphibious vehicle that can take off and touch down.  The vehicle includes  the use of electric in-wheel motor/generators or motor/generators with impellers combined with active nozzle controls is combined in such a manner as to create significant advantages over prior art marine jet drive and control systems. This may be accomplished by precisely measuring the input torque of in-wheel motor/generator or motor/generator by measuring applied power (current and voltage) wherein the nozzle configuration and outlet sizing is based on maneuvering action required at that power level and directly related to an optimum outlet nozzle configuration which is provided for by the control system.
	Sullivan is silent as to the formulae of claim 1. 
	Lin teaches a vehicle trajectory dynamic controller.   The vehicle includes obtaining a motion plan, the motion plan indicative of a trajectory for an autonomous vehicle, the motion plan comprising one or more state variables and one or more control variables; determining a dynamics defect value for the motion plan based at least in part on the one or more state variables, the one or more control variables, and a continuous-time dynamics function comprising a function indicative of a change in the one or more state variables and the one or more control variables over time; determining the motion plan is dynamically consistent based at least in part on the dynamics defect value; in response to determining the motion plan is dynamically consistent, generating one or more vehicle system control signals; and controlling the autonomous vehicle based at least in part on the one or more vehicle system control signals. 
	Lin is silent as to the formulae of claim 1. 
	U.S. Patent No.: US 2009/0152391 A teaches tension line dynamics for an airship. See paragraph 150-170 however it is silent as to the formula of claim 1. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668